IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00405-CV

JOHN BURNS, INDIVIDUALLY
AND DERIVATIVELY ON BEHALF OF
WAXAHACHIE HERITAGE PARTNERS, LLC,
                                                         Appellants
v.

SWS GROUP, INC. D/B/A SOUTHWEST
SECURITIES, FSB, RUSSELL PHILLIPS,
BRAD OWENS, RHETT MILLER III,
PETER BROWN, DUSTIN AUTREY,
JAMES HOWARD, AND DOES 1-10,
                                                         Appellees



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 87704


                         MEMORANDUM OPINION


      Appellants, John Burns, individually and derivatively on behalf of Waxahachie

Heritage Partners, LLC, have filed an unopposed motion to dismiss this appeal, stating

that they have “resolved their differences” with appellees, SWS Group, Inc. d/b/a
Southwest Securities, FSB, Russell Phillips, Brad Owens, Rhett Miller III, and Peter

Brown. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent the

parties from seeking relief to which they would otherwise be entitled. The motion is

granted, and the appeal is dismissed.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (amended Aug. 28, 2007, eff. Sept. 1, 2007); see id. at R. 5; see

also 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51.208,

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 13, 2014
[CV06]




Burns v. SWS Group, Inc.                                                             Page 2